SuPREME COURT
OF
NEVADA

(0) 19474 cee

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF DISCIPLINE OF No. 84919
LAURENCE MARC BERLIN, BAR NO.

B22 7. FILED

SEP 42 202

 
  

ORDER IMPOSING RECIPROCAL DISCIPLINE’
AND SUSPENDING ATTORNEY

This is a petition for reciprocal discipline of attorney Laurence
Marc Berlin pursuant to SCR 114. Berlin has been suspended from the
practice of law in Arizona for six months and one day. He did not self-report
the suspension to the Nevada State Bar.

Berlin’s misconduct arises from his practicing law while on
suspension from a previous disciplinary action in Arizona. He submitted
documents and briefs on behalf of clients and his name appeared in the
signature block in an administrative action. These actions violated Arizona
Supreme Court Rules 33(c) (prohibiting the unauthorized practice of law)
and 54(c) (making it a violation to knowingly disobey a court rule or order),
as well as Arizona Rules of the Supreme Court, Ethical Rules (ER) 3.4(c)
(fairness to opposing counsel), ER 5.5 (unauthorized practice of law), and
ER 8.4(d) (misconduct prejudicial to the administration of justice). As a
result, Berlin was suspended for six months and one day.

Under SCR 114(4), this court must impose identical reciprocal
discipline unless the attorney demonstrates or this court determines that
(1) the other jurisdiction failed to provide adequate notice, (2) the other
jurisdiction imposed discipline despite a lack of proof of misconduct, (3) the

established misconduct warrants substantially different discipline in this

41- 23373

 

 
Supreme Court
OF
NevADA

(0) 1947A xe

 

jurisdiction, or (4) the established misconduct does not constitute
misconduct under Nevada’s professional conduct rules. We conclude that
none of the four exceptions weighs against the imposition of identical
reciprocal discipline in this case. Thus, we grant the petition for reciprocal
discipline.

Accordingly, we hereby suspend Laurence Marc Berlin from the
practice of law in Nevada for six months and one day from the date of this
order. The parties shall comply with SCR 115 and SCR 121.1.

It is so ORDERED.

 

 

 

 

Parraguirre
/ Cen tual, J. AZ LWK J.
Hardesty Stiglich
Cake 4 ADSBier Ds
Cadish Silver
——<—
Violen (A, dd. J.
Pickering Herndon

cc: Chair, Southern Nevada Disciplinary Board
Bar Counsel, State Bar of Nevada
Executive Director, State Bar of Nevada
Admissions Office, U.S. Supreme Court
Laurence Marc Berlin